Citation Nr: 0336624	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  02-21 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether there is a timely appeal to the June 1999 decision of 
the Committee on Waivers and Compromises (Committee) of the 
Regional Office (RO) the Department of Veterans Affairs (VA) 
which denied entitlement to a waiver of the recovery of an 
overpayment of VA death pension benefits in the amount of 
$10,025.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION

The veteran had active service from May 1944 to October 1946.  
The veteran died in June 1962.  The appellant is his 
surviving spouse.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Manila, the Republic 
of the Philippines, RO.  


FINDINGS OF FACT

1.  In a June 1999 decision, the Committee denied entitlement 
to a waiver of the recovery of an overpayment of VA death 
pension benefits in the amount of $10,025.  

2.  A notice of disagreement was not received within one year 
of the June 1999 Committee decision to deny waiver of the 
recovery of an overpayment of VA death pension benefits in 
the amount of $10,025.


CONCLUSION OF LAW

The June 1999 Committee decision which denied waiver of the 
recovery of an overpayment of VA death pension benefits in 
the amount of $10,025 is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The appellant was notified in 
April and June 2002 letters that she had not timely appealed 
the June 1999 Committee denial of a waiver of the recovery of 
an overpayment.  In addition, the statement of the case 
addressed the law and regulations governing timeliness of an 
appeal.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.  However, VA has no duty to assist a 
claimant if there is no reasonable possibility that VA 
assistance would help substantiate the claim.  38 U.S.C.A. 
§ 5103A(a)(2) (West 2002).  The appellant did not timely 
appeal the denial of her request for a waiver of an 
overpayment.  Application of the law to the facts is 
dispositive.  Where there is no entitlement under the law to 
the benefit sought, the appeal must be terminated.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429-430 (1994).  The VCAA 
does not affect matters on appeal when the issue is limited 
to statutory interpretation.  See Mason v. Principi, 16 Vet. 
App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  The appellant does not assert that there is any 
outstanding evidence.  Therefore, there is no prejudice to 
the appellant by the Board deciding the case at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Finally, the 
Board points out that the notice and duty-to-assist 
provisions of the VCAA do not apply to waiver cases.  See 
Barger v. Principi, 16 Vet. App. 132 (2002).

The appellant is the veteran's surviving spouse.  She has 
been in receipt of VA death pension benefits for many years.  
In a March 1999 decision, the RO retroactively reduced her VA 
pension benefits to adjust her benefits for previously 
unreported income.  This action resulted in the creation of 
an overpayment of VA death pension benefits in the amount of 
$10,025.  The appellant requested a waiver of the recovery 
thereof.

In a June 1999 decision, the Committee denied entitlement to 
a waiver of the recovery of the overpayment of VA death 
pension benefits in the amount of $10,025.  In a June 1999 
letter, the appellant was notified of the denial of her claim 
and of her procedural and appellate rights.  That same month, 
correspondence was received from the appellant in which she 
proposed a repayment schedule for the overpayment.  In 
September 1999, a claim for dependency indemnity compensation 
benefits was received from the appellant.  In February 2000 
correspondence, the appellant proposed an adjusted repayment 
plan.  In March 2000 correspondence, the appellant addressed 
discrepancies in the amount of her income.  

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. § 
20.200.  A notice of disagreement with a determination of the 
agency of original jurisdiction must be received within one 
year of the date that the notice of the determination is 
mailed.  Otherwise, that determination becomes final.  The 
date of the mailing of the notice letter will be presumed to 
be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302(a).  A substantive appeal 
must be filed within 60 days from the date that the RO mails 
a statement of the case to the appellant, or within the 
remainder of the one year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  U.S.C.A. § 7105; 38 C.F.R. § 
20.302(b).

A review of all correspondence from the appellant dated from 
the June 1999 notification letter until one year later shows 
that at no time did she appeal the June 1999 Committee denial 
of waiver of the recovery of the overpayment of VA death 
pension benefits in the amount of $10,025.  Rather, she 
acknowledged the debt and corresponded with the RO regarding 
the method of repayment thereof.  In November 2001, the 
appellant sent the RO a letter in which she stated that she 
had waived her right to repayment of the debt.  In December 
2001, the RO clarified that her request for a waiver of the 
recovery of the debt had been denied and informed her of the 
balance of the debt.  In January 2002, she sent another 
letter to the RO indicating that the repayment of the debt 
was causing her financial hardship so she wanted to appeal 
the repayment to the Board.  This correspondence was not 
received within one year of the June 1999 notice of the 
Committee denial of her claim.  

In her substantive appeal, the appellant asserts that she 
just assumed that changes in her benefits were just an 
adjustment in her award.  If she is attempting to state that 
she had timely appealed the denial of waiver, this statement 
is simply not credible.  The record contains her 
correspondence with the RO regarding the actual debt and her 
proposals regarding how it should be repaid.  There was no 
appeal within the applicable one-year period.  

Therefore, the Board finds that a notice of disagreement was 
not received within one year of the June 1999 Committee 
decision to deny waiver of the recovery of an overpayment of 
VA death pension benefits in the amount of $10,025.  Since a 
notice of disagreement was not received in a timely manner, 
the June 1999 Committee decision which denied waiver of the 
recovery of an overpayment of VA death pension benefits in 
the amount of $10,025 is final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.302, 20.1103.


ORDER

The June 1999 Committee decision which denied waiver of the 
recovery of an overpayment of VA death pension benefits in 
the amount of $10,025 is final



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



